

MICROSEMI CORPORATION
DIRECTORS’ COMPENSATION POLICY
As Amended Effective November 7, 2016
Directors of Microsemi Corporation, a Delaware corporation (the “Company”), who
are not employed by the Company or one of its subsidiaries (“non-employee
directors”) are entitled to the compensation set forth below for their service
as a member of the Board of Directors (the “Board”) of the Company. This policy
is effective as of November 7, 2016 and supersedes all prior policies concerning
compensation of the Company’s non-employee directors as to their service (and,
as to non-employee director equity awards, equity awards granted) on or after
that date. The Board has the right to amend this policy from time to time.
Cash Compensation
 
Annual Retainer


$60,000


Additional Independent Chair/Lead Independent Director Retainer


$60,000


Additional Committee Member Retainers
 
Audit Committee


$12,000


Compensation Committee


$10,000


Governance and Nominating Committee


$7,500


Additional Committee Chair Retainers
 
Audit Committee Chair


$15,000


Compensation Committee Chair


$10,000


Governance and Nominating Committee Chair


$7,500


Meeting Fee (per meeting)
1,500


 
 
Equity Compensation
 
Annual Equity Award


$195,000


New Director Award


$145,000



Cash Compensation
Each non-employee director will be entitled to a cash retainer while serving on
the Board in the amount set forth above (the “Annual Retainer”). A non-employee
director who serves as the Chair of the Board (or Lead Independent Director, if
applicable) will be entitled to an additional cash retainer while serving in
that position in the amount set forth above (the “Additional Independent
Chair/Lead Independent Director Retainer”). A non-employee director who serves
as a member of the Audit Committee, the Compensation Committee or the Governance
and Nominating Committee of the Board (including, for purposes of clarity, the
Chair of each such Committee) will be entitled to an additional cash retainer
while serving in that position in the applicable amount set forth above (an
“Additional Committee Member Retainer”). A non-employee director who serves as
the Chair of the Audit Committee, the Compensation Committee or the Governance
and Nominating Committee of the Board will be entitled to an additional cash
retainer while serving in that position in the applicable amount set forth above
(an “Additional Committee Chair Retainer”). To the extent a non-employee
director attends more than eight (8) meetings of the Board, or of the Audit
Committee, the Compensation Committee or the Governance and Nominating Committee
of the Board, during a particular fiscal year of the Company, and regardless of
whether such attendance is in person or telephonic and regardless of length (in
the case of committee meetings, only if the non-employee director is a member of
such committee), the non-employee director will be entitled to a fee for
attendance at each meeting of the Board or particular committee, as the case may
be, by the non-employee director in excess of eight (8) during that fiscal year
in the applicable amount set forth above (a “Meeting Fee”).
The amounts of the Annual Retainer, Additional Independent Chair/Lead
Independent Director Retainer, Additional Committee Member Retainer and
Additional Committee Chair Retainers reflected above are expressed as annualized
amounts. These retainers will be paid on a quarterly basis, at the end of each
quarter in arrears, and will be pro-rated if a non-employee director serves (or
serves in the corresponding position, as the case may be) for only a portion of
the quarter (with the proration based on the number of calendar days in the
quarter that the director served as a non-employee director or held the
particular position, as the case may be). Meeting fees for attendance at one or
more meetings that occur in a particular quarter will be paid at the end of that
quarter.
Equity Awards
Annual Equity Awards for Continuing Board Members
On each date set forth below, each non-employee director continuing in office
after that date will automatically be granted an award of Company common stock
determined by dividing the Annual Equity Award grant value set forth above by
the Average Closing Price as of that date (rounded down to the nearest whole
share). For purposes of this policy, “Average Closing Price” as of a particular
date means the average of the last/closing market prices (in regular trading on
the principal exchange or market on which the Company’s common stock is then
listed or admitted to trade) for a share of the Company’s common stock over the
period of twenty consecutive trading days ending with the date in question (or
on the immediately preceding trading day if that day is not a trading day). In
determining the Average Closing Price, the last/closing prices of a share of
Company common stock taken into account will be equitably adjusted to account
for (and mitigate the effect of) any split or reverse split of the Company’s
common stock, or any dividend of Company common stock, that occur during the
relevant twenty trading day period, and may (if and to the extent provided by
the Board before the date of grant of the particular award) be adjusted to
account for any other recapitalization, reorganization or other material
transaction of or with the Company.
Such annual equity award grants will be made on the date of each annual meeting
of the Company’s stockholders; provided that if more than one such meeting
occurs during a particular calendar year, the grants will be made only in
connection with the first such meeting to occur in that year.
Initial Equity Awards
For each new non-employee director appointed or elected to the Board, on the
date that the new non-employee director first becomes a member of the Board, the
new non-employee director will automatically be granted an award of Company
common stock determined by dividing (1) the sum of the New Director Award grant
value set forth above plus a pro-rata portion of the Annual Equity Award value
by (2) the Average Closing Price as of that date (rounded down to the nearest
whole share). The pro-rata portion of the Annual Equity Award value for purposes
of the applicable initial equity award will equal the Annual Equity Award value
multiplied by a fraction (not greater than one), the numerator of which is 365
minus the number of calendar days that as of the particular grant date had
elapsed since the date of the Company’s last annual meeting at which annual
equity awards were granted to non-employee directors and the denominator of
which is 365. For purposes of clarity, if a non-employee director is first
elected to the Board at an annual meeting of the Company’s stockholders, the
non-employee director will be eligible for an Annual Equity Award and an initial
equity award pursuant to this Policy, but in calculating the non-employee
director’s initial equity award only the new director award value set forth
above will be taken into account.
An employee or former employee of the Company or one of its subsidiaries who
ceases or has ceased to be so employed and becomes a non-employee director will
not be eligible for an initial equity award grant, but will be eligible for cash
compensation and annual equity awards on the same basis as other non-employee
directors.
Provisions Applicable to All Non-Employee Director Equity Awards
Each award will be made under and subject to the terms and conditions of the
Company’s 2008 Performance Incentive Plan or any successor equity compensation
plan approved by the Company’s stockholders and in effect at the time of grant.
Each award will be fully vested at grant.
Expense Reimbursement
All non-employee directors will be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to meetings of the Board or committees
thereof or in connection with other Board related business. The Company will
make reimbursement to a non-employee director within a reasonable amount of time
following submission by the non-employee director of reasonable written
substantiation for the expenses, and in all cases not later than the end of the
calendar year following the calendar year in which the related expense was
incurred.


